DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al., Pub. No. 2017/0118827, cited by Applicant.

As per claim 1, Lai discloses a method of programming a light driver (120) in an unopened package (500), the method comprising: while a light driver (120) is at least partially disposed in a package (500) and a radio frequency (RF) receiver (124) operably coupled to the light driver (120) is proximate grommets (512, 514) readable as a RF target marking (Fig.5 and par.[0109]) on the package (500): receiving, by the RF receiver(124), a RF signal through the package (500) at the RF target marking (512, 514), wherein the RF signal (received through antenna 121 or 221) includes one or more operating parameters for programming the light driver (120 0r 200) (see also par. [0066]); and storing the one or more operating parameters in a memory (included in controller 226 of Fig.2) accessible by the light driver (120, 200).  
As per claim 2, Lai further discloses that receiving the RF signal comprises receiving the RF signal through one or more apertures (615) of a housing (650) proximate the RF target marking (625) (see Fig.6).  
As per claim 3, Lai further discloses that receiving the RF signal comprises receiving the RF signal through one or more apertures (615) of a housing (650) proximate the RF target marking (625), wherein the housing (500, 650) comprises the light driver (120) and a light source (130) controlled by the light driver (120).  
As per claim 4, Lai further discloses that receiving the RF signal comprises receiving one or more operating parameters comprising one or more of wattage settings and color temperature settings (see par. [0085] and [0090]).  
As per claim 5, Lai further discloses the step of programming the light driver (120) with the one or more operating parameters (entered by a user through user interface included the NFC programming unit (110) (see also par. [0066]).  
As per claim 6, Lai further discloses the step of programming the light driver (120) with the one or more operating parameters by replacing an original value of an operating parameter with a new value of the one or more operating parameters (see par. [0007], lines 20-24).  

As per claims 7-11, Lai further discloses the steps of: receiving, by the RF receiver (124), a second RF signal (from NFC programming unit 110) through the package (500) at the RF target marking (grommets 512, 514), wherein the second RF signal includes a second operating parameter (inherent to one or more operating parameters) to control light of a light source (130) (through microcontroller 126 and power stage 128); and storing the second operating parameter in memory (attached to controller 226, see Fig.2) accessible by the light driver (120, 200); and programming the light driver (120) to operate the light source (130) with the second operating parameter, wherein a second value of the second operating parameter (inherent to one or more operating parameters) replaces the new value of the one or more operating parameters (see par. [0007]); wherein receiving the second RF signal (from the NFC programming unit 110) via the RF receiver (124) comprises receiving the RF signal through one or more apertures (615) defined by a wall of a housing (650), the aperture (615) proximate the RF target marking (625) (see also Fig.6); wherein the housing (650) comprises the light driver (120) and a light emitting diode (LED) in the light source (130) controlled by the light driver (120) (see also Figs. 1 and 6), or receiving one or more operating parameters comprising one or more of wattage settings and kelvin settings ((see par. [0085] and [0090]).     


As per claim 13, Lai discloses a programmable light fixture packaging assembly (see par. [0045]), comprising: a package (500) comprising grommets (512, 514) readable as a radio frequency (RF) target marking; a light driver (120) disposed within the package (500); and an RF receiver (124) operably coupled to the light driver (120), wherein the RF receiver is disposed proximate the RF target marking (see figs. 1, 5 and 6 and par. [0073], [0109] and [0110])).  

As per claim 14, Lai further discloses in figs. 1 and 5 a housing (500) comprising: the light driver (120); and an aperture (for receiving grommets 512, 514, wherein the RF receiver (124) is proximate the aperture and flush with the housing (500), and wherein a periphery of the RF target marking (grommet 625) aligns with a periphery of the aperture (615) (see Fig. 6).  

As per claim 15, Lai further discloses a housing (500) comprising: the light driver (120); and apertures (receiving grommets (512, 514)) proximate one another, wherein the RF receiver (124) is proximate the apertures, and wherein a periphery of the RF target marking (grommet 625) aligns with a periphery of the apertures (615) (see also Fig. 6).  

As per claim 17, Lai discloses a light system (100), comprising: a housing (500 of fig.5) comprising one or more apertures (for grommets (512, 514)) defined in a housing wall (as shown) and positioned proximate to one another (as shown)r; a light driver (120) disposed within the housing (500); a radio frequency (RF) receiver (124) disposed proximate the apertures and within the housing (500), wherein the RF receiver (124) is configured to receive a RF signal through the one or more apertures (via antenna 121) and the RF signal comprises one or more operating parameters (from NFC programming unit (110)) associated with the light driver (120); and at least one light source (130) disposed within the housing (500), wherein the at least one light source (130) is operable by the light driver (120) in response to the one or more operating parameters (from NFC programming unit (110)).  

As per claim 18, Lai further discloses in Figs.1 and 5 that the one or more apertures (with grommets 512, 514) are arranged in a pattern (as shown), wherein the RF receiver (124) is positioned relative to the one or more apertures via antenna 121 such that a periphery of the RF receiver (124) is within a periphery of the pattern in which the one or more apertures are arranged (see also Fig.6 and par. [0198] and [0110]) .  

As per claim 19, Lai further discloses that the RF signal comprises one or more operating parameters, the operating parameters comprising one or more of: wattage settings and color temperature settings (see par. [0085] and [0090]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al., in view Grant et al., Pub. No. 2012/0059660, cited by Applicant
Lia discloses the claimed invention substantially as explained above except for the package comprising a stock keeping unit (SKU) marking.  However, this feature is well-known in the art as evidenced by Grant which discloses in Fig.6 a system having a package (500) comprising a lot identification code with an SKU marking in a human readable format (see par. [0022], [0030], [0047). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the SKU marking on the package as taught by Grant into the Lai’s type system, because it would allow among other things regulatory compliance, traceability, lot-specific information as a benefit to users or consumers.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al., Pub. No. 2016/0309570; Browser et al., Pub. No. 2018/0042092.

                                                        Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844